UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8607


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

FREDERICK LAMAR CIVERS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:99-cr-00066-FDW-1)


Submitted:    April 23, 2009                  Decided:   May 4, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frederick Lamar Civers, Appellant Pro Se. Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Frederick     Lamar   Civers   appeals    from   the   district

court’s order denying his motion for a reduction of sentence

pursuant to 18 U.S.C. § 3582(c) (2006).             We have reviewed the

record and find no reversible error.        Accordingly, we affirm for

the reasons stated by the district court.              United States v.

Civers, No. 3:99-cr-00066-FDW-1 (W.D.N.C. Dec. 8, 2008).               We

dispense   with   oral    argument   because   the     facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                     2